[pic]

                          Court of Appeals for the
                     First District of Texas at Houston

                      Order Withdrawing Mediation Order

Appellate case name:   N. Michael Hornsby v. Noram Drilling Company

Appellate case number: 01-12-00700-CV

Date motion filed:     September 21, 2012

Type of Motion:  Objection to Mediation

Party filing motion:   Appellee

Trial court case number:     0837498

Trial court:     157th District Court of Harris County


      It is ORDERED that Appellee's objection to mediation is  granted.   We
withdraw


 our Mediation Order dated September 13, 2012.


Judge's signature:      /s/ Evelyn V. Keyes
      x Acting individually


Date:   September 28, 2012 1


[?]   Absent emergency or a statement that the  motion  is  unopposed,  must
      wait ten days before acting on motion except for motion to extend time
      to file a brief.  See Tex. R. App. P. 10.3(a).
Note: Single justice may grant or  deny  any  request  for  relief  properly
      sought by motion, except in a civil case a single justice should  not:
      (1) act on a petition for an extraordinary  writ  or  (2)  dismiss  or
      otherwise determine an appeal or a motion for rehearing.  Tex. R. App.
      P. 10.4(a).